UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended June 29, 2007 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File No.0-1093 KAMAN CORPORATION (Exact name of registrant as specified in its charter) Connecticut 06-0613548 (State or other jurisdiction (I.R.S.Employer of incorporation or organization) Identification No.) 1332 Blue Hills Avenue Bloomfield, Connecticut 06002 (Address of principal executive offices) (860) 243-7100 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[X] Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of August 2, 2007: Common Stock 24,519,521 Page 1 of 36 Part I – Financial Information Item 1.Financial Statements: Condensed Consolidated Balance Sheets (In thousands) (Unaudited) June 29, 2007 December 31, 2006 Assets: Current assets: Cash and cash equivalents $ 12,902 $ 12,720 Accounts receivable, net 216,684 189,328 Inventories 241,563 231,350 Income taxes receivable 2,056 - Deferred income taxes 28,722 25,425 Other current assets 18,691 19,097 Total current assets 520,618 477,920 Property, plant & equip., atcost 174,365 168,875 Less accumulated depreciation and amortization 119,062 114,710 Net property, plant & equipment 55,303 54,165 Goodwill 58,095 56,833 Other intangible assets, net 19,108 19,264 Deferred income taxes 15,417 14,000 Other assets, net 9,964 8,231 Total assets $ 678,505 $ 630,413 Liabilities and Shareholders' Equity: Current liabilities: Notes payable $ 442 $ - Current portion of long-term debt 523 1,551 Accounts payable - trade 98,253 95,059 Accrued salaries and wages 22,634 26,129 Accrued pension costs 8,725 2,965 Accrued contract losses 11,477 11,542 Advances on contracts 9,964 10,215 Other accruals and payables 39,619 42,661 Income taxes payable - 8,215 Total current liabilities 191,637 198,337 Long-term debt, excl. current portion 107,135 72,872 Other long-term liabilities 61,199 62,643 Commitments and contingencies Shareholders' equity 318,534 296,561 Total liabilities and shareholders’ equity $ 678,505 $ 630,413 See accompanying notes to condensed consolidated financial statements. Page 2 of 36 Condensed Consolidated Statements of Operations (In thousands except per share amounts) (Unaudited) For the Three Months Ended For the Six Months Ended June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Net sales $ 319,953 $ 292,967 $ 637,271 $ 589,604 Costs and expenses: Cost of sales 231,774 212,462 459,963 427,754 Selling, general and administrative expense 71,472 67,008 143,571 137,082 Net gain on sale of assets (56 ) (43 ) (14 ) (56 ) Other operating income (724 ) (452 ) (1,256 ) (823 ) Interest expense, net 1,625 1,630 3,143 2,888 Other expense, net 260 303 218 563 304,351 280,908 605,625 567,408 Earnings before income taxes 15,602 12,059 31,646 22,196 Income tax expense (5,543 ) (4,573 ) (11,512 ) (8,790 ) Net earnings 10,059 7,486 20,134 13,406 Net earnings per share: Basic 0.41 0.31 0.83 0.56 Diluted 0.40 0.31 0.81 0.55 Average shares outstanding: Basic 24,285 24,031 24,213 23,984 Diluted 25,210 24,880 25,157 24,883 Dividends declared per share $ 0.125 $ 0.125 $ 0.25 $ 0.25 See accompanying notes to condensed consolidated financial statements. Page 3 of 36 Condensed Consolidated Statements of Cash Flows (In thousands except share and per share amounts) (Unaudited) For the Six Months Ended June 29, 2007 June 30, 2006 Cash flows from operating activities: Net earnings $ 20,134 $ 13,406 Depreciation and amortization 5,718 5,165 Change in allowance for doubtful accounts (688 ) (219 ) Net (gain) loss on sale of assets (14 ) (56 ) Stock compensation expense 2,157 1,627 Deferred income taxes (4,986 ) 2,423 Changes in assets and liabilities, excluding effects of acquisitions/divestitures: Accounts receivable (26,025 ) (23,623 ) Inventories (9,198 ) (1,260 ) Income taxes receivable (2,056 ) - Other current assets 768 (448 ) Accounts payable 8,612 (13,093 ) Accrued contract losses (65 ) (6,217 ) Advances on contracts (251 ) (3,857 ) Accrued expenses and payables (7,943 ) (9,836 ) Income taxes payable (7,711 ) (3,230 ) Pension liabilities 2,432 4,913 Other long-term liabilities 3,565 187 Cash provided by (used in) operating activities (15,551 ) (34,118 ) Cash flows from investing activities: Proceeds from sale of assets 194 461 Expenditures for property, plant & equipment (6,799 ) (5,046 ) Acquisition of businesses including earn out adjustment (1,793 ) (362 ) Other, net (2,228 ) (1,742 ) Cash provided by (used in) investing activities (10,626 ) (6,689 ) Cash flows from financing activities: Net borrowings (repayments) under revolving credit agreements 36,143 38,410 Debt repayment (1,543 ) (1,827 ) Net change in book overdraft (5,834 ) 7,820 Proceeds from exercise of employee stock plans 2,829 2,010 Dividends paid (6,056 ) (5,985 ) Debt issuance costs (150 ) - Windfall tax benefit 464 200 Other 96 151 Cash provided by (used in) financing activities 25,949 40,779 Net increase (decrease) in cash and cash equivalents (228 ) (28 ) Effect of exchange rate changes on cash and cash equivalents 410 353 Cash and cash equivalents at beginning of period 12,720 12,998 Cash and cash equivalents at end of period $ 12,902 $ 13,323 Supplemental Disclosure: Non-cash financing activity for the first half of 2007 and 2006 includes the conversion of 975 and 276 debentures with a total value of $975 and $276 into 41,731 and 11,801 shares of common stock, respectively, issued from treasury. See accompanying notes to condensed consolidated financial statements. Page 4 of 36 Notes to Condensed Consolidated Financial Statements (In thousands except share and per share amounts) (Unaudited) 1.Basis of Presentation The December 31, 2006 condensed consolidated balance sheet amounts have been derived from the previously audited consolidated balance sheet of Kaman Corporation and subsidiaries. In the opinion of management, the balance of the condensed financial information reflects all adjustments which are necessary for a fair presentation of the company’s financial position, results of operations and cash flows for the interim periods presented and are of a normal recurring nature, unless otherwise disclosed in this report. Certain amounts in the prior period condensed consolidated financial statements have been reclassified to conform to current year presentation. The statements should be read in conjunction with the consolidated financial statements and notes included in the company’s Form 10-K (as amended) for the year ended December 31, 2006. The results of operations for the interim period presented are not necessarily indicative of trends or of results to be expected for the entire year. The company has a calendar year-end; however, its first three fiscal quarters follow a 13-week convention, with each quarter ending on a Friday. The second quarter for 2007 and 2006 ended on June 29, 2007 and June 30, 2006, respectively. Recently Issued Accounting Pronouncements In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159), including an amendment to Statement of Financial Accounting Standards No. 115. Under SFAS 159, entities may elect to measure specified financial instruments and warranty and insurance contracts at fair value on a contract-by-contract basis, with changes in fair value recognized in earnings each reporting period. The election, called the fair value option, will enable entities to achieve an offsetting accounting effect for changes in fair value of certain related assets and liabilities without having to apply complex hedge accounting provisions. SFAS 159 is effective as of the beginning of a company’s first fiscal year that begins after November 15, 2007. The company is still in the process of evaluating the impact that adoption of SFAS 159 will have on our future consolidated financial statements. On January 1, 2007, the company adopted FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes.”The cumulative effect of the adoption of FIN 48 was a decrease of $415 in the liability for unrecognized tax benefits and a corresponding increase to retained earnings.The total liability for unrecognized tax benefits upon adoption was $5,118, including interest and penalties of $1,152.Included in unrecognized tax benefits upon adoption were items approximating $1,500 that, if recognized, would favorably affect the company’s effective tax rate in future periods. During the second quarter of 2007, the liability for unrecognized tax benefits was reduced by $373 to reflect payments in settlements with tax authorities, with no impact to the company’s effective tax rate.The company does not anticipate that total unrecognized tax benefits will change significantly within the next twelve months.The company files tax returns in numerous U.S. and foreign jurisdictions, with returns subject to examination for varying periods, but generally back to and including 2003.It is the company’s policy to record interest and penalties on unrecognized tax benefits as income taxes. Cash Flow Items Cash payments for interest were $3,141 and $2,886 for the six months ended June 29, 2007 and June 30, 2006, respectively. Cash payments for income taxes, net of refunds, for the comparable periods were $19,949 and $9,260, respectively. Page 5 of 36 Comprehensive Income Comprehensive income was $22,670 and $13,913 for the six months ended June 29, 2007 and June 30, 2006, 2006, respectively. The changes to net earnings used to determine comprehensive income are comprised of foreign currency translation adjustments and net changes in pension and post-retirement benefit plan unrecognized gains and losses as a result of the adoption of SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” as of December 31, 2006. Sale of Product Line Assets The company has entered into an agreement with DSE, Inc., former owner of the Dayron operation, under which DSE will purchase the 40mm production line assets, includingprincipally equipment and inventory.The sale price is approximately $4,500 plus the value of inventory and the transaction, which is subject to customary closing conditions, is expected to occur on or before December 31, 2007. 2. Accounts Receivable, net Accounts receivable consist of the following: June 29, 2007 December 31, 2006 Trade receivables $ 105,564 $ 97,752 U.S.Government contracts: Billed 38,010 26,938 Costs and accrued profit – not billed 6,814 4,544 Commercial and other government contracts: Billed 26,650 21,479 Costs and accrued profit – not billed 42,323 41,968 Less allowance for doubtful accounts (2,677 ) (3,353 ) Total $ 216,684 $ 189,328 Included in commercial and other government contracts – not billed as of December 31, 2006 was $41,295 related to the production contract for the Australian SH-2G(A) program for the Helicopters segment. Of this balance, $41,016 remained unbilled as of June 29, 2007. A total of $279 was billed during the first half of 2007 all of which has been collected to date. Based upon the terms of the existing contract, the company estimates that approximately $1,000 of the currently unbilled amount will be billed after June 29, 2008.If the company performs additional work scope for the customer pursuant to currently proposed terms of a potential contract modification, certain milestone billings permitted under the existing contract will be deferred and approximately $18,000 of the currently unbilled amount will be billed after June 29, 2008. Page 6 of 36 3. Inventories Inventories consist of the following: June 29, 2007 December 31, 2006 Merchandise for resale $ 133,909 $ 130,694 Contracts and other work in process 94,836 87,137 Finished goods (including certain general stock materials) 12,818 13,519 Total $ 241,563 $ 231,350 4. Shareholders’ Equity Changes in shareholders’ equity for the six months ended June 29, 2007 were as follows: Balance, January 1, 2007 $ 296,561 Net earnings 20,134 Change in pension & post-retirement benefit plans, net 1,311 Foreign currency translation adjustment 1,225 Comprehensive income 22,670 Dividends declared (6,091 ) Employee stock plans and related tax benefit 4,004 Adoption of FIN 48 - adjustment to retained earnings 415 Debentures 975 Balance, June 29, 2007 $ 318,534 Shareholders’ equity consists of the following: June 29, 2007 December 31, 2006 Common stock $ 24,565 $ 24,565 Additional paid in capital 62,084 60,631 Retained earnings 233,595 219,137 Other shareholders' equity (1,710 ) (7,772 ) Total $ 318,534 $ 296,561 Page 7 of 36 5. Earnings Per Share The following table presents a reconciliation of the numerators and denominators of basic and diluted earnings per share: (In thousands except per share amounts) For the Three Months Ended For the Six Months Ended June 29, 2007 June 30, 2006 June 29, 2007 June 30, 2006 Basic: Net earnings $ 10,059 $ 7,486 $ 20,134 $ 13,406 Weighted average number of shares outstanding 24,285 24,031 24,213 23,984 Net earnings per share - basic $ 0.41 $ 0.31 $ 0.83 $ 0.56 Diluted: Net earnings $ 10,059 $ 7,486 $ 20,134 $ 13,406 Elimination of interest expense on 6% subordinated convertible debentures (net after taxes) 139 153 291 310 Net earnings (as adjusted) $ 10,198 $ 7,639 $ 20,425 $ 13,716 Weighted average number of shares outstanding 24,285 24,031 24,213 23,984 Weighted averages shares issuable on conversion of 6% subordinated convertible debentures 627 706 657 736 Weighted average shares issuable on exercise of dilutive stockoptions 298 143 287 163 Total 25,210 24,880 25,157 24,883 Net earnings per share - diluted $ 0.40 $ 0.31 $ 0.81 $ 0.55 There were no anti-dilutive shares options, based on average stock price, excluded from earnings per share diluted for any of the periods presented. Page 8 of 36 6. Exit Activity The following table displays the activity and balances of various exit activities as of and for the six months ended June 29, 2007: Balance at January 1, 2007 $ 3,467 Additions to accrual - Cash payments (712 ) Release to income - Balance at June 29, 2007 $ 2,755 In connection with the acquisition of Musicorp in August 2005, the company accrued $3,500 for certain exit costs. These costs relate primarily to lease consolidation and employee severance payments for reductions primarily in administrative and warehousing personnel. For the first half of 2007, the segment paid $578 in exit costs.The total Musicorp accrual as of June 29, 2007, was $191. The accrual related to the Moosup, CT plant closure as of June 29, 2007 was $2,564, which consists primarily of the estimated cost of ongoing voluntary environmental investigating and remediation activities. During the six months ended June 29, 2007, the company paid $134 against this accrual for costs associated with environmental remediation activities for the facility. Ongoing maintenance costs of $205 for the six months ended June 29, 2007 related to this idle facility are included in selling, general and administrative expenses. These exit activity accruals are included in other accruals and payables on the condensed consolidated balance sheets for the periods presented. 7. Product Warranty Costs The following table presents the activity and balances of accrued product warranty costs included in other accruals and payables on the condensed consolidated balance sheets as of June 29, 2007: Balance at January 1, 2007 $ 2,028 Product warranty accrual 28 Warranty costs incurred (255 ) Release to income (5 ) Balance at June 29, 2007 $ 1,796 The company continues to work to resolve two warranty-related matters that primarily impact our FMU-143 program at the Dayron facility, which is part of our Fuzing segment, that have been previously reported. The net reserve as of the end of the second quarter of 2007 related to these two matters was $873. Page 9 of 36 As previously disclosed, in March 2005 the U.S. Attorney's Office for the Middle District of Florida and the Defense Criminal Investigative Service (DCIS) initiated an investigation into the second warranty matter. Dayron has cooperated fully with the authorities, working to resolve the matter in a mutually satisfactory manner. As of the date of this report, the company has not received any notification from the authorities regarding final disposition of the investigation. The company also has a warranty reserve for $677 for a matter related to our Aerostructures segment’s facility in Wichita, Kansas as previously reported. There has been no activity with respect to this matter during the six-month period ended June 29, 2007. 8. Accrued Contract Losses The following is a summary of activity and balances of accrued contract losses as of and for the six months ended June 29, 2007: Balance at January 1, 2007 $ 11,542 Additions to loss accrual 6,155 Costs incurred (6,092 ) Release to income (128 ) Balance at June 29, 2007 $ 11,477 During the second quarter of 2007, the company recorded an additional $2,383 pretax charge for the SH-2G(A) Helicopter Program for Australia based upon additional work that is necessary to complete the production portion of the program. This contract has been in a loss position since 2002. The remaining accrued contract loss for the Australia program as of June 29, 2007 was $10,563. This contract loss accrual continues to be monitored and adjusted as necessary to reflect the anticipated cost of the complex integration process and the results of the software testing. Page 10 of 36 9. Pension Cost Components of net pension cost for the qualified pension plan and Supplemental Employees’
